Exhibit 10.1

 

[ex10-1_001.jpg] 

 

Consulting Agreement

 

This Consulting Agreement (this “Agreement”) is entered into on this 12th day of
December, 2018 by and between Oramed Pharmaceuticals Inc., a Delaware
corporation having a principal place of business at 142 W. 57th Street, 11th
Floor, New York, NY 10019 (“Oramed”), and Joshua Hexter, an individual residing
at 7550 Amherst Avenue, University City, MO, 63130 (“Consultant”).

 

Oramed wishes to receive certain services from Consultant as a consultant, and
Consultant is willing to provide such services to Oramed as a consultant. In
consideration of the foregoing and the mutual covenants and conditions
hereinafter set forth, the parties hereto agree as follows:

 

1. Services. Consultant shall provide Oramed with the services specified in the
attached Schedule 1, in accordance with Oramed’s needs and requirements, and
according to a schedule and timeframe as will be agreed by Consultant and Oramed
(the “Services”). Consultant shall perform Services faithfully, diligently and
to the best of Consultant’s skill and ability. Nothing herein will prevent
Oramed from dealing directly or indirectly with any third parties who provide
services similar or identical to the Services.

 

2. Payment. In consideration for the performance of the Services by Consultant,
Oramed shall pay Consultant the fees set forth in Schedule 1 hereto (the
“Fees”). The Fees are inclusive of all taxes. Oramed will not make deductions
for taxes from any amounts payable to Consultant, and any such taxes shall be
the sole responsibility of Consultant. The Fees shall be payable in arrears on a
current plus 30 days basis, against presentation of an invoice by Consultant. If
Oramed is required by law to withhold any taxes, any amount withheld shall be
deducted from the Fees. Invoices prepared by Consultant shall state the Fees in
the same currency indicated in this Agreement. Oramed shall also reimburse
Consultant for reasonable out-of-pocket business expenses incurred by Consultant
in connection with providing the Services, provided that such expenses have been
approved in writing in advance by Oramed and are evidenced by receipts.

 

3. Confidentiality.

 

3.1. By executing this Agreement, Consultant confirms that the provisions of the
Confidential Disclosure Agreement entered into by and between Oramed and
Consultant, dated November 8, 2018 (the “CDA”), shall continue to be in force
during the term of this Agreement. A copy of the CDA is attached hereto as
Exhibit A.

 

3.2. While rendering the Services, Consultant shall not bring to Oramed, use or
disclose any third party information which Consultant is prohibited from using
or disclosing by another agreement to which Consultant is or becomes a party.
Without the limiting the foregoing, Consultant understands that Consultant is
not to breach any obligation of confidentiality that Consultant has to present
or former employers or clients, and agrees to fulfill all such obligations
during the term of this Agreement.

 

4. No Conflicts. Consultant represents and warrants that Consultant’s
performance of this Agreement and the Services does not and will not breach or
conflict with any agreement to which Consultant is or becomes a party, nor does
it require the consent of any other person or entity. Consultant shall inform
Oramed, immediately after Consultant becomes aware of it, of any matter or
engagement that may in any way raise a conflict of interest between Consultant
and Oramed or prevent Consultant from providing the Services.

 



 

 

 

5. Independent Contractor. It is understood that Consultant is an independent
contractor and not an employee of Oramed. Consultant has no authority to
obligate Oramed by contract or otherwise. None of Consultant’s employees will be
considered an employee of Oramed or eligible for any right or benefit (including
such rights and benefits that Oramed may grant to its employees). No deductions
shall be made from the Fees nor any transfers made to any governmental or
private entity except as set forth in this Agreement, and Consultant hereby
waives any claim against Oramed based on such deductions or transfers not being
made. Taxes shall be the sole responsibility of the Consultant. If, as a result
of a claim or suit by Consultant or any of its employees, a competent court of
law rules that the relationship between Oramed and an employee of Consultant is
an employer-employee relationship and that, as a result of such relationship,
such employee of Consultant is entitled to rights or compensation from Oramed,
the following will apply: Consultant shall fully indemnify Oramed for any
damages, liabilities or other costs and expenses incurred in connection with any
such determination, and Oramed shall be entitled to offset any amount due to
Consultant resulting from the determination that an employer-employee
relationship exists against any amount actually paid or due under this
Agreement.

 

6. Code of Business Conduct and Ethics; Internal Policies. Consultant shall at
all times comply with the Code of Business Conduct and Ethics attached hereto as
Exhibit B and the Policy regarding Securities Trades by Company Personnel
attached hereto as Exhibit C. Without limiting the foregoing, Oramed has
informed Consultant, and Consultant acknowledges that the securities of Oramed
are publicly traded on the Nasdaq Capital Market in the United States and on the
Tel Aviv Stock Exchange in Israel. As such, Oramed has advised Consultant of,
and Consultant acknowledges the restrictions imposed by the securities laws of
the United States and Israel on the purchase or sale of securities by any person
who has received material, non-public information about Oramed or any of the
affiliates, and on the communication of such information to any other person who
may purchase or sell such securities in reliance upon such information.

 

7. Term. The term of this Agreement shall be for a period of six (6) months
commencing November 16, 2018.

 

8. Termination. Either party may terminate this Agreement with or without cause
upon 5 days’ written notice; provided, however, that Sections 3.1 and 5 will
survive the termination or expiration of this Agreement for any reason. Upon
termination of this Agreement, Consultant shall promptly deliver to Oramed all
documents and other materials of any nature pertaining to the Services.

 

9. Miscellaneous. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior written or oral agreements with respect thereto. This
Agreement may be assigned by Oramed without the consent of Consultant.
Consultant may not assign or delegate duties under this Agreement without the
prior written consent of Oramed. The provisions of this Agreement will survive
the assignment of this Agreement by Oramed to any successor or other assignee.
This Agreement may not be modified except by written instrument signed by a duly
authorized representative of each party hereto. No failure, delay of forbearance
of either party in exercising any power or right hereunder will in any way
restrict or diminish such party’s rights and powers under this Agreement, or
operate as a waiver of any breach or nonperformance by either party of any terms
of conditions hereof. If it is determined under any applicable law that a
certain provision set forth in this Agreement is invalid or unenforceable, such
determination will not affect the remaining provisions of this Agreement. This
Agreement will be governed by the laws of the State of Delaware. Any dispute
arising out of or in connection with this Agreement will be subject to the
exclusive jurisdiction of the competent courts of the State of New York sitting
in New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof.

 

10. Counterparts. For the convenience of the parties, this Agreement may be
signed in counterparts, each of which will be an original instrument and all of
which taken together will constitute one and the same Agreement. Delivery of a
signed counterpart of this Agreement by e-mail or facsimile transmission will
constitute valid and sufficient delivery thereof.

 



2

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

ORAMED:



 

CONSULTANT: 



          Oramed Pharmaceuticals Inc.    Joshua Hexter           By: /s/ Nadav
Kidron   By: /s/ Joshua Hexter   Nadav Kidron         CEO      

 



3

 

 

SCHEDULE 1

 

Description of the Services and Fees

 

Services

 

  ● Business Development – the Consultant will act as a business development and
advisor on behalf of Oramed. Consultant will seek to introduce organizations
and/or individuals that will create business development opportunities for
Oramed.

 

  ● Investor Relations – the Consultant will provide ongoing investor relations
advice to Oramed.

 

Additionally, the Consultant shall advise the officers, directors and employees
of Oramed on such other matters and at such times and places as may be mutually
agreed upon.

 

Except as provided in the Agreement, the time, place and manner of performance
of the Services shall be determined at the sole discretion of the Consultant.

 

Fees

 

For the first 10 hours of such Services, the Consultant will be paid NIS 150 per
hour.

 

Beyond the first 10 hours of such Services, the Consultant will be paid NIS 500
per hour.

 

For the avoidance of doubt, these Fees shall be construed as the gross cost to
Oramed and taxes shall be the sole responsibility of the Consultant.

 



4

 

 

EXHIBIT A

 

Confidential Disclosure Agreement

 

Attached

 



5

 

 

Mutual Non Disclosure Agreement

 

This Mutual Non Disclosure Agreement (this “Agreement”) is entered by and
between Oramed Pharmaceuticals Inc., a Delaware Company, with an office at 142
W. 57th St., New York, NY, USA, and its Israeli subsidiary, Oramed Ltd (together
- the “Company”) and Joshua Hexter, an individual residing at 7550 Amherst
Avenue, University City, MO, 63130 (the “Recipient”). The parties wish to
discuss a possible business relationship with each other, and in connection with
the same each of the parties has been, and/or will be, provided with, and/or has
access to certain confidential information of the other party. With respect to
any and all information disclosed by either party (“Disclosing Party”) to the
other party (“Receiving Party”), the parties wish to ensure due protection of
such information.

 

Therefore, the parties hereby agree as follows:

 

1. Receiving Party acknowledges that it may receive information regarding the
activities and business of Disclosing Party, its parent companies, subsidiaries
and/or affiliates, all whether in oral, written, graphic, or machine-readable
form, or in any other form, including, without limitation, concepts, techniques,
processes, methods, systems, designs, drawings, photographs, models, prototypes,
computer programs, research materials, formulas, development or experimental
work, work in progress, mask work, inventions, cost data, marketing plans,
product plans, business strategies, financial information, forecasts, personnel
information and customer or supplier lists (collectively, “Confidential
Information”). For the avoidance of doubt, nothing herein shall be deemed to
impose on Disclosing Party any duty or obligation to disclose any such
information to Receiving Party, and such disclosure shall be at all times at
Disclosing Party’s sole and absolute discretion. Furthermore, nothing herein
shall be deemed to create any representation that the Confidential Information,
or any part of it, is whole, accurate or correct.

 

2. Notwithstanding the aforesaid, information shall not be deemed as
Confidential Information, for purposes of this Agreement, if Receiving Party can
show documentary evidence that: (a) such information is in the public domain at
the time of disclosure, or subsequently becomes part of the public domain,
through no breach of Receiving Party of its obligations hereunder; or (b) such
information is received by Receiving Party from a third party exempt from
confidentiality undertakings; or (c) such information was in its possession at
the time of disclosure, and Receiving Party so advised Disclosing Party in
writing immediately upon disclosure; or (d) Receiving Party is compelled by
court or government action pursuant to applicable law to disclose such
information, provided, however, that Receiving Party gives Disclosing Party
prompt notice thereof so that Disclosing Party may seek a protective order or
other appropriate remedy, and further provided that in the event that such
protective order or other remedy is not obtained, Receiving Party shall furnish
only that portion of the Confidential Information which is legally required, and
shall exercise all efforts required to obtain confidential treatment for such
information.

 

3. The Confidential Information shall be used by Receiving Party for the sole
purpose of evaluating its interest in future cooperation with Disclosing Party
as set forth hereinabove, and, if the parties shall engage in any relationship -
solely for the limited purposes of such engagement.

 



6

 

 

4. Receiving Party hereby acknowledges that the Confidential Information is
highly confidential, and undertakes that, at all times, it: (i) shall treat and
maintain the Confidential Information as confidential, and hold all such
Confidential Information in trust and in strict confidence, utilizing the same
degree of care it uses to protect its own confidential information, but in no
event less than a reasonable degree of care; (ii) shall not disclose the
Confidential Information to any third party, whether or not for consideration;
(iii) shall not use the Confidential Information for any purpose other than the
limited purpose mentioned in Section 3 above, or exploit the Confidential
Information for its own benefit or for the benefit of anyone else, without the
prior written consent of Disclosing Party; and (iv) shall not make any copies of
the Confidential Information without the prior written consent of Disclosing
Party.

 

5. Receiving Party undertakes to hold all Confidential Information locked and to
disclose the Confidential Information only to those of its employees and
consultants (provided, with respect to such consultants, that disclosure to any
consultant shall be made only after receipt of written consent of the Disclosing
Party) who have to be so informed in order to ensure its proper evaluation
(each, a “Representative”), and provided that such Representatives are bound by
written confidentiality and non-use undertakings towards Receiving Party which
also apply to the Confidential Information disclosed to Receiving Party under
this Agreement. Receiving Party will be responsible for ensuring that the
obligations of confidentiality and non-use contained herein are observed by all
Representatives, and it represents that it has instituted policies and
procedures which provide such adequate protection for the Confidential
Information. Without derogating from the aforesaid, Receiving Party shall bear
full responsibility for any harm caused to Disclosing Party by disclosure to
Representatives.

 

6. To the extent that any portion of the Confidential Information contains
proprietary and confidential notices or legends, Receiving Party shall not
remove such notices or legends, and shall produce the same on each and every
copy of the Confidential Information produced by it.

 

7. Upon Disclosing Party’s first demand, Receiving Party shall return to
Disclosing Party all Confidential Information, including all records, products
and samples received, and any copies thereof, as well as any notes, memoranda or
other writings or documentation which contain or pertain to the Confidential
Information or any portion thereof, whether in its possession or under its
control, and shall erase all electronic records thereof, and shall so confirm to
Disclosing Party in writing.

 

8. The Confidential Information and all right, title and interest therein will
remain at all times the exclusive property of Disclosing Party its parent
companies, subsidiaries and/or affiliates. Nothing hereunder may be construed as
granting to Receiving Party any right, warranty or license by implication or
otherwise under any patent, copyright, know-how or design rights, or other form
of protection of industrial or intellectual property, or as creating any
obligation on the part of Disclosing Party to enter into any business
relationship whatsoever or to offer for sale any service or product.

 



7

 

 

9. Receiving Party recognizes, acknowledges and agrees that Disclosing Party may
be irreparably harmed if Receiving Party’s obligations and undertakings herein
are not specifically enforced, and that Disclosing Party would not have an
adequate remedy at law in the event of actual or threatened violation by
Receiving Party of such obligations and undertakings. Therefore, Receiving Party
agrees that Disclosing Party shall be entitled to seek and obtain an injunction,
without bond, or to an appropriate decree of specific performance or any other
appropriate equitable relief.

 

10. All of Disclosing Party’s rights hereunder and all of Receiving Party’s
obligations and undertakings hereunder shall be in full effect for the entire
term of this Agreement, and for an unlimited period of time after its
termination, cancellation or expiration for any reason whatsoever, so long as
any information disclosed by Disclosing Party to Receiving Party under this
Agreement remains Confidential Information of Disclosing Party. Without
derogating from the aforesaid, should the parties engage in any relationship,
all of Disclosing Party’s rights hereunder and all of Receiving Party’s
obligations and undertakings hereunder shall be in full effect for as long as
the parties shall engage in such relationship.

 

11. The Recipient acknowledges that the Company is a publicly traded company. As
such, the Recipient agrees not to use any Confidential Information or any other
non-public information in connection with the purchase or sale of the securities
of the Company in violation of United States securities laws.

 

12. This Agreement constitutes the entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersedes all prior
written or oral agreements with respect thereto. This Agreement may not be
modified except by written instrument signed by a duly authorized representative
of each party hereto. No failure, delay of forbearance of either party in
exercising any power or right hereunder shall in any way restrict or diminish
such party’s rights and powers under this Agreement, or operate as a waiver of
any breach or nonperformance by either party of any terms of conditions hereof.
In the event that it shall be determined under any applicable law that a certain
provision set forth in this Agreement is invalid or unenforceable, such
determination shall not affect the remaining provisions of this Agreement unless
the purpose of this Agreement is substantially frustrated thereby. This
Agreement shall be governed by the laws of the State of New York and any dispute
arising out of or in connection with this Agreement is hereby submitted to the
sole and exclusive jurisdiction of the competent courts in New York.

 

/s/ Nadav Kidron



 

/s/ Joshua Hexter 

Oramed Pharmaceuticals Inc.   Joshua Hexter       Date: November 8, 2018 By:
                              Title:             Date:    

 



8

 

 

EXHIBIT B

 

Code of Business Conduct and Ethics

 

Attached

 



9

 

 

ORAMED PHARMACEUTICALS INC.

(the “Corporation”)

CODE OF ETHICS AND BUSINESS CONDUCT

FOR DIRECTORS, SENIOR OFFICERS AND EMPLOYEES OF THE CORPORATION

(the “Code”)

 

This Code applies to the Chief Executive Officer, President, Chief Financial
Officer, Principal Executive Officer, Principal Financial Officer, Principal
Accounting Officer, Controller and persons performing similar functions
(collectively, the “Senior Officers”) along with all directors and employees
within the Corporation (the Senior Officers, directors and employees are
hereinafter collectively referred to as the “Employees”). This Code covers a
wide range of business practices and procedures. It does not cover every issue
that may arise, but it sets out basic principles to guide all Employees of the
Corporation. All Employees should conduct themselves accordingly and seek to
avoid the appearance of improper behavior in any way relating to the
Corporation.

 

Any Employee who has any questions about the Code should consult with the Chief
Executive Officer, the President, the Corporation’s board of directors (the
“Board”) or the Corporation’s audit committee (the “Audit Committee”).

 

The Corporation has adopted the Code for the purpose of promoting:

 

  ● honest and ethical conduct, including the ethical handling of actual or
apparent conflicts of interest between personal and professional relationships;

 

  ● full, fair, accurate, timely and understandable disclosure in all reports
and documents that the Corporation files with, or submits to, the Securities and
Exchange Commission (“SEC”) and in other public communications made by the
Corporation that are within the Senior Officer’s area of responsibility;

 

  ● compliance with applicable governmental laws, rules and regulations;

 

  ● the prompt internal reporting of violations of the Code; and

 

  ● accountability for adherence to the Code.

 

HONEST AND ETHICAL CONDUCT

 

Each Senior Officer and member of the Board owes a duty to the Corporation to
act with integrity. Integrity requires, among other things, being honest and
candid. Employees must adhere to a high standard of business ethics and are
expected to make decisions and take actions based on the best interests of the
Corporation, as a whole, and not based on personal relationships or benefits.
Generally, a “conflict of interest” occurs when an Employee’s personal interests
is, or appears to be, inconsistent with, interferes with or is opposed to the
best interests of the Corporation or gives the appearance of impropriety.

 



10

 

 

Business decisions and actions must be made in the best interests of the
Corporation and should not be influenced by personal considerations or
relationships. Relationships with the Corporation’s stakeholders for example
suppliers, competitors and customers - should not in any way affect an
Employee’s responsibility and accountability to the Corporation. Conflicts of
interest can arise when an Employee or a member of his or her family receive
improper gifts, entertainment or benefits as a result of his or her position in
the Corporation.

 

Specifically, each Employee must:

 

  1. act with integrity, including being honest and candid while still
maintaining the confidentiality of information when required or consistent with
the Corporation’s policies;

 

  2. avoid violations of the Code, including actual or apparent conflicts of
interest with the Corporation in personal and professional relationships;

 

  3. disclose to the Board or the Audit Committee any material transaction or
relationship that could reasonably be expected to give rise to a breach of the
Code, including actual or apparent conflicts of interest with the Corporation;

 

  4. obtain approval from the Board or Audit Committee before making any
decisions or taking any action that could reasonably be expected to involve a
conflict of interest or the appearance of a conflict of interest;

 

  5. observe both the form and spirit of laws and governmental rules and
regulations, accounting standards and Corporation policies;

 

  6. maintain a high standard of accuracy and completeness in the Corporation’s
financial records;

 

  7. ensure full, fair, timely, accurate and understandable disclosure in the
Corporation’s periodic reports;

 

  8. report any violations of the Code to the Board or Audit Committee;

 

  9. proactively promote ethical behavior among peers in his or her work
environment; and

 

  10. maintain the skills appropriate and necessary for the performance of his
or her duties.

 

DISCLOSURE OF CORPORATION INFORMATION

 

As a result of the Corporation’s status as a public company, it is required to
file periodic and other reports with the SEC. The Corporation takes its public
disclosure responsibility seriously to ensure that these reports furnish the
marketplace with full, fair, accurate, timely and understandable disclosure
regarding the financial and business condition of the Corporation. All
disclosures contained in reports and documents filed with or submitted to the
SEC, or other government agencies, on behalf of the Corporation or contained in
other public communications made by the Corporation must be complete and correct
in all material respects and understandable to the intended recipient.

 



11

 

 

The Senior Officers, in relation to his or her area of responsibility, must be
committed to providing timely, consistent and accurate information, in
compliance with all legal and regulatory requirements. It is imperative that
this disclosure be accomplished consistently during both good times and bad and
that all parties in the marketplace have equal or similar access to this
information.

 

All of the Corporation’s books, records, accounts and financial statements must
be maintained in reasonable detail, must appropriately reflect the Corporation’s
transactions, and must conform both to applicable legal requirements and to the
Corporation’s system of internal controls. Unrecorded or “off the book” funds,
assets or liabilities should not be maintained unless permitted by applicable
law or regulation. Senior Officers involved in the preparation of the
Corporation’s financial statements must prepare those statements in accordance
with generally accepted accounting principles, consistently applied, and any
other applicable accounting standards and rules so that the financial statements
materially, fairly and completely reflect the business transactions and
financial statements and related condition of the Corporation. Further, it is
important that financial statements and related disclosures be free of material
errors.

 

Specifically, each Senior Officer must:

 

  1. familiarize himself or herself with the disclosure requirements generally
applicable to the Corporation;

 

  2. not knowingly misrepresent, or cause others to misrepresent, facts about
the Corporation to others, including the Corporation’s independent auditors,
governmental regulators, selfregulating organizations and other governmental
officials;

 

  3. to the extent that he or she participates in the creation of the
Corporation’s books and records, promote the accuracy, fairness and timeliness
of those records; and

 

  4. in relation to his or her area of responsibility, properly review and
critically analyse proposed disclosure for accuracy and completeness.

 

CONFIDENTIAL INFORMATION

 

Employees must maintain the confidentiality of confidential information
entrusted to them by the Corporation of its customers, suppliers, joint venture
partners, or others with whom the Corporation is considering a business or other
transaction except when disclosure is authorized by an executive officer or
required or mandated by laws or regulations. Confidential information includes
all non-public information that might be useful or helpful to competitors or
harmful to the Corporation or its customers or suppliers, if disclosed. It also
includes information that suppliers, customers and other parties have entrusted
to the Corporation. The obligation to preserve confidential information
continues even after employment ends.

 



12

 

 

Records containing personal data about employees or private information about
customers and their employees are confidential. They are to be carefully
safeguarded, kept current, relevant and accurate. They should be disclosed only
to authorized personnel or as required by law.

 

All inquiries regarding the Corporation from non-employees, such as financial
analysts and journalists, should be directed to the Board or the Audit
Committee. The Corporation’s policy is to cooperate with every reasonable
request of government investigators for information. At the same time, the
Corporation is entitled to all the safeguards provided by law for the benefit of
persons under investigation or accused of wrongdoing, including legal
representation. If a representative of any government or government agency seeks
an interview or requests access to data or documents for the purposes of an
investigation, the Employee should refer the representative to the Board or the
Audit Committee. Employees also should preserve all materials, including
documents and e-mails that might relate to any pending or reasonably possible
investigation.

 

COMPLIANCE WITH LAWS

 

The Employees must respect and obey all applicable foreign, federal, state and
local laws, rules and regulations applicable to the business and operations of
the Corporation.

 

Employees who have access to, or knowledge of, material nonpublic information
from or about the Corporation are prohibited from buying, selling or otherwise
trading in the Corporation’s stock or other securities. “Material nonpublic”
information includes any information, positive or negative, that has not yet
been made available or disclosed to the public and that might be of significance
to an investor, as part of the total mix of information, in deciding whether to
buy or sell stock or other securities.

 

Employees also are prohibited from giving “tips” on material nonpublic
information, that is directly or indirectly disclosing such information to any
other person, including family members, other relatives and friends, so that
they may trade in the Corporation’s stock or other securities.

 

Furthermore, if, during the course of an Employee’s service with the
Corporation, he or she acquires material nonpublic information about another
company, such as one of our customers or suppliers, or you learn that the
Corporation is planning a major transaction with another company (such as an
acquisition), the Employee is restricted from trading in the securities of the
other company.

 



13

 

 

REPORTING ACTUAL AND POTENTIAL VIOLATIONS OF THE CODE AND ACCOUNTABILITY FOR
COMPLIANCE WITH THE CODE

 

The Corporation, through the Board or the Audit Committee, is responsible for
applying this Code to specific situations in which questions may arise and has
the authority to interpret this Code in any particular situation.

 

This Code is not intended to provide a comprehensive guideline for Senior
Officers in relation to their business activities with the Corporation. Any
Employee may seek clarification on the application of this Code from the Board
or the Audit Committee.

 

Each Employee must:

 

  1. notify the Corporation of any existing or potential violation of this Code,
and failure to do so is itself a breach of the Code; and

 

  2. not retaliate, directly or indirectly, or encourage others to do so,
against any Employee for reports, made in good faith, of any misconduct or
violations of the Code solely because that Employee raised a legitimate ethical
issue.

 

The Board or the Audit Committee will take all action it considers appropriate
to investigate any breach of the Code reported to it. All Employees are required
to cooperate fully with any such investigations and to provide truthful and
accurate information. If the Board or the Audit Committee determines that a
breach has occurred, it will take or authorize disciplinary or preventative
action as it deems appropriate, after consultation with the Corporation’s
counsel if warranted, up to and including termination of employment. Where
appropriate, the Corporation will not limit itself to disciplinary action but
may pursue legal action against the offending Employee involved. In some cases,
the Corporation may have a legal or ethical obligation to call violations to the
attention of appropriate enforcement authorities.

 

Compliance with the Code may be monitored by audits performed by the Board,
Audit Committee, the Corporation’s counsel and/or by the Corporation’s outside
auditors. All Employees are required to cooperate fully with any such audits and
to provide truthful and accurate information.

 

Any waiver of this Code for any Employee may be made only by the Board or the
Audit Committee and will be promptly disclosed to stockholders and others, as
required by applicable law. The Corporation must disclose changes to and waivers
of the Code in accordance with applicable law.

 



14

 

 

ACKNOWLEDGEMENT

 

Please sign below acknowledging that you have read and agreed to abide by
Oramed’s Code of Ethics.

 

I received, reviewed and agree to be bound by Oramed’s Code of Ethics

Dated:  

 

  /s/ Josh Hexter   Signature       Josh Hexter   Name       COO and VP Business
Development   Title

 

Return this Acknowledgment to the CFO of Oramed.

 

15

 

 

EXHIBIT C

 

Securities Trades by Company Personnel

 

Attached

 



16

 

 

ORAMED PHARMACEUTICALS INC.

AMENDED AND RESTATED
INSIDER TRADING POLICY

 

(Last approved by the Board of Directors on October 2, 2014)

 

This policy sets forth guidelines for all Insiders (as defined below) of Oramed
Pharmaceuticals Inc. (“Oramed”) with respect to transactions in Oramed
securities. This policy arises from Oramed’s responsibilities as a public
company whose shares of common stock are quoted on the Nasdaq Capital Market, or
Nasdaq, under the symbol “ORMP”. Failure to comply with these guidelines could
result in a serious violation of the securities laws by you and/or Oramed and
can involve both civil and criminal penalties. It is important that you review
this policy carefully.

 

I. Reason for Policy

 

Oramed is subject to the insider trading laws in the United States. Under United
States law, an individual may be subject to fines of up to $5,000,000 and up to
twenty years in jail for violating the securities laws by engaging in
transactions in securities at a time when in possession of material non-public
information. In addition, the U.S. Securities and Exchange Commission (the
“SEC”) may seek the imposition of a civil penalty of up to three times the
profits made or losses avoided from the trading. Insider traders must also
disgorge any profits made and are often subjected to an injunction against
future violations. Violators can also be barred from serving as officers or
directors of public companies. Individuals also may be subjected to civil
liability in private lawsuits. The foregoing penalties are subject to amendment
from time to time.

 

Without regard to the penalties that may be imposed by others, willful violation
of this policy constitutes grounds for dismissal from the Board of Directors of
Oramed (the “Board”), termination of your employment or, with respect to
Representatives (as defined below), termination of your engagement with Oramed.

 

Insider trading proscriptions are not limited to trading by the insider alone;
it is also illegal to advise others to trade on the basis of undisclosed
material information or to share non-public material information with others if
you know or should have known that they will use such information to purchase or
sell Oramed shares. Liability in such cases can extend both to the “tippee”—the
person who purchased or sold Oramed shares based on this non-public
information—and to the “tipper,” the Insider himself. Even if you are not in
possession of material non-public information regarding Oramed, do not recommend
to any other person that they buy or sell securities of Oramed because your
recommendation could be imputed to Oramed and may be misleading if you do not
have all of the relevant information.

 

Finally, the appearance of insider trading can cause a substantial loss of
confidence in Oramed and its shares on the part of the public and the securities
markets. This could obviously have an adverse impact on Oramed and its
shareholders. Accordingly, avoiding the appearance of engaging in share
transactions on the basis of material undisclosed information can be as
important as avoiding a transaction actually based on such information.
Furthermore, if your share transactions become the subject of scrutiny, they
will be viewed after the fact with the benefit of 20/20 hindsight. Accordingly,
before engaging in any transaction you should carefully consider how regulators
and others might view your transaction with such hindsight and, if you have the
slightest doubt, consult with Oramed’s Chief Financial Officer (“CFO”).

 

In the event an Insider becomes aware of a possible violation of this policy by
another Insider, he or she should contact Oramed’s CFO, without delay by
telephone at 844-967-2633 (U.S.) or +972-2 566 0001 (Israel) or by email at
hilla@oramed.com.

 



17

 

 

II.Applicability of Policy

 

1. “Insiders” Defined. This policy applies to any “Insider” of Oramed, including
any (a) member of the Board and officers of Oramed or its subsidiaries,
(b) employee of Oramed or its subsidiaries, including part-time or temporary
employees, and (c) consultant, representative, or independent contractor
(“Representative”). This policy also applies to family members and other members
of an Insiders person’s household (collectively, “Family Members”), as well any
entities that an Insider influences or controls, including any corporations,
partnerships or trusts (collectively, “Controlled Entity”). Insiders are
responsible for the compliance with this policy by such Insider’s Family Members
and Controlled Entities.

 

2. “Access Insiders” Defined. This policy imposes additional restrictions upon
Insiders who may have increased access to material information concerning Oramed
or its subsidiaries that has not been disclosed to the public (see below for a
definition of “material information”), referred to as “Access Insiders.” Access
Insiders are: (a) members of the Board of Directors of Oramed, (b) the Chief
Executive Officer, Chief Financial Officer, presidents, general managers, vice
presidents, controllers, vice controllers, treasurers, corporate secretaries and
accounting personnel of Oramed and (c) the Family Members and Controlled
Entities of the foregoing persons. Access Insiders are subject to additional
procedures and restrictions described in Section VI below.

 

3. Inside Information Regarding Other Companies. This policy and the guidelines
described herein also apply to material non-public information relating to other
companies, including Oramed’s customers, vendors or suppliers or companies with
which Oramed is considering merger & acquisition transactions (“business
partners”), when that information is obtained in the course of employment with,
or other services performed on behalf of, Oramed. Civil and criminal penalties,
and termination of employment, may result from trading on inside information
regarding Oramed’s business partners. All personnel should treat material
non-public information about Oramed’s business partners with the same care
required with respect to information related directly to Oramed.

 

4. Tail Period. If you are aware of material, non-public information when your
employment or service terminates, you may not trade in Oramed securities until
that information has become public or is no longer material.

 

III. Definition of Full Disclosure

 

Full disclosure to the public generally means that it has been widely
disseminated, including released through a U.S. or international newswire
service, broadcast on widely-available U.S. or international radio or television
programs, published in a widely-available newspaper, magazine or news website,
or disclosed in public disclosure documents filed with the SEC. A speech to an
audience or an article in an obscure magazine does not qualify as full
disclosure. In addition, full disclosure means that the securities markets have
had the opportunity to fully absorb the news. Generally, information should not
be considered fully absorbed until two (2) full trading days after the
announcement was released.

 

IV. Definition of Material Information

 

It is not possible to define all categories of material information. In general,
information should be regarded as material if there is a likelihood that it
would be considered important by a reasonable investor in making a decision
regarding the purchase or sale of Oramed securities. Both positive and negative
information can be material, as well as information that forecasts whether an
event may or may not occur.

 

Although it may be difficult under this standard to determine whether certain
information is material, there are various categories of information that would
almost always be regarded as material. Examples of such information are:
earnings information and quarterly or annual results; guidance on earnings
estimates; clinical results; product and research developments; marketing plans;
major licensing transactions; government inspections, approvals or other
regulatory actions; status of patent applications; changes in senior management;
proposed payment of a dividend or change in dividend policy; planned share
splits or repurchases; new equity or debt offerings; other events regarding
Oramed securities (e.g., defaults on debt, changes to the rights of security
holders); major changes in accounting policies; collaborations, mergers,
acquisitions or divestitures, and significant litigation matters. Moreover,
material information does not have to be related to a company’s business. For
example, advance knowledge of the contents of a forthcoming article that is
expected to affect the market price of a security can be material. If any
Insider has questions as to the materiality of information, he or she should
contact the CFO of Oramed for clarification.

 



18

 

 

V. Confidentiality, Prohibited Transactions and Pre-clearance

 

1. Confidentiality of Non-public Information. Non-public information relating to
Oramed is the property of Oramed and the unauthorized disclosure of such
information is forbidden. Keep all memoranda, correspondence and other documents
that reflect non-public information in a secure place, such as a locked office
or a locked file cabinet, so that they cannot be seen by third persons. Do not
discuss non-public information where it can be overheard, such as in
restaurants, elevators, restrooms and other public places.

 

2. Trading while in Possession. Insiders may not engage in a transaction
(purchase or sale) in Oramed shares at any time between the date on which any
non-public material information becomes known to the individual and the close of
business on the second (2nd) full Nasdaq trading day after such information is
publicly disclosed. Nasdaq is generally open for trading Monday through Friday.
If, for example, Oramed publicly disclosed information on a Monday, then you may
not trade in Oramed securities until Thursday.

 

3. Speculative Trading. No Insider may engage in transactions of a speculative
nature at any time. All Insiders are prohibited from short-selling Oramed common
stock or engaging in transactions involving Oramed-based derivative securities.
“Derivative Securities” are options, warrants, stock appreciation rights or
similar rights whose value is derived from the value of an equity security, such
as Oramed common stock. This prohibition includes, but is not limited to,
trading in Oramed-based put and call option contracts, transacting in straddles,
and the like. However, as indicated below, holding and exercising options or
other derivative securities granted under Oramed’s employee stock option or
equity incentive plans is not prohibited by this policy.

 

4. Short-Term Trading. Short-term trading of Oramed securities may be
distracting to the person and may unduly focus the person on Oramed’s short-term
stock market performance instead of Oramed’s long-term business objectives. For
these reasons, any Insider of Oramed who purchases Oramed securities in the open
market may not sell any Oramed securities of the same class during the six
months following the purchase (or vice versa).

 

5. Short Sales. Short sales of Oramed securities (i.e., the sale of a security
that the seller does not own) may evidence an expectation on the part of the
seller that the securities will decline in value, and therefore have the
potential to signal to the market that the seller lacks confidence in Oramed’s
prospects. In addition, short sales may reduce a seller’s incentive to seek to
improve Oramed’s performance. For these reasons, short sales of Oramed
securities are prohibited. In addition, Section 16(c) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), prohibits officers and directors
from engaging in short sales. (Short sales arising from certain types of hedging
transactions are governed by the paragraph below captioned “Hedging
Transactions.”)

 

6. Hedging Transactions. Hedging or monetization transactions can be
accomplished through a number of possible mechanisms, including through the use
of financial instruments such as prepaid variable forwards, equity swaps,
collars and exchange funds. Such hedging transactions may permit a director,
officer or employee to continue to own Oramed securities obtained through
employee benefit plans or otherwise, but without the full risks and rewards of
ownership. When that occurs, the director, officer or employee may no longer
have the same objectives as Oramed’s other shareholders. Therefore, directors,
officers and employees are permitted to engaging in any such transactions,
subject to in writing pre-clearance by the CFO or the Chief Executive Officer.

 

7. Margin Accounts and Pledged Securities. Securities held in a margin account
as collateral for a margin loan may be sold by the broker without the customer’s
consent if the customer fails to meet a margin call. Similarly, securities
pledged (or hypothecated) as collateral for a loan may be sold in foreclosure if
the borrower defaults on the loan. Because a margin sale or foreclosure sale may
occur at a time when the pledgor is aware of material non-public information or
otherwise is not permitted to trade in Oramed securities, directors, officers
and other employees are prohibited from holding Oramed securities in a margin
account or otherwise pledging Oramed securities as collateral for a loan.
(Pledges of Oramed securities arising from certain types of hedging transactions
are governed by the paragraph above captioned “Hedging Transactions.”)

 



19

 

 

8. Ad hoc Restrictions. From time to time, an event may occur that is material
to Oramed and is known by only a few Insiders. So long as the event remains
material and non-public, Oramed may impose restrictions on trading in Oramed
securities by appropriate individuals. In addition, Oramed’s financial results
may be sufficiently material in a particular fiscal quarter that, in the
judgment of the CFO, Access Insiders should refrain from trading in Oramed
securities even sooner than the typical Blackout Period described below. In such
event, the CFO or her designee will notify the affected individuals, either
personally, by email or by voicemail, to inform them of the restrictions, but
may do so without disclosing the reason for the restriction. The existence of an
event-specific trading restriction period or extension of a Blackout Period will
not be announced to Oramed as a whole, and should not be communicated to any
other person. Even if the CFO has not designated you as a person who should not
trade due to an event-specific restriction, you should not trade while aware of
material non-public information. Exceptions will not be granted during an
event-specific trading restriction period.

 

9. Open Orders. Any Insider who has placed a limit order or open instruction to
buy or sell Oramed securities shall bear responsibility for canceling such
instructions immediately in the event restrictions are imposed on their ability
to trade in accordance with the paragraph above captioned “Ad hoc Restrictions”.

 

VI. Additional Procedures for Access Insiders

 

Pre-clearance. All Access Insiders must inform Oramed’s CFO whenever they intend
to execute a trade in Oramed securities, including the placing of limit orders.
At the time of executing a trade in Oramed securities, such individuals will be
responsible for verifying that Oramed has not imposed any restrictions on their
ability to engage in trades. If the individual has not completed the trade
within five (5) trading days of notification of the intention to trade, then the
individual must re-confirm with Oramed’s CFO that they intend to execute a trade
and the individual must re-verify the nonexistence of any restrictions on such
trade. Before each transaction in Oramed securities, each such officer and
director should contact the CFO regarding (a) compliance with Rule 144 under the
Securities Act of 1933, as amended, which contains guidelines for the sale of
privately issued shares and sales by affiliates of Oramed, if such sales are not
covered by an effective registration statement, to the extent applicable, and
(b) the reporting of purchases and sales of shares through the filing of Forms 4
with the SEC.

 

VI. Exceptions

 

The only exceptions to the policy are set forth below. It does not matter that
the Insider may have decided to engage in a transaction before learning of the
undisclosed material information or that delaying the transaction might result
in economic loss. It is also irrelevant that publicly disclosed information
about Oramed might, even aside from the undisclosed material information,
provide a substantial basis for engaging in the transaction. Additionally, there
are no limits on the size of a transaction that will trigger insider trading
liability; relatively small trades have in the past occasioned investigations
and law suits. You simply cannot trade in Oramed shares while in possession of
undisclosed material information about Oramed. The only exceptions to the policy
are as follows:

 

1. Exercise of an option under Oramed’s share option plan. Note that this
exception does not include (a) any sale of stock as part of a broker-assisted
cashless exercise of an option, or any other market sale for the purpose of
generating the cash needed to pay the exercise price of an option or (b) a
subsequent sale of the shares acquired pursuant to the exercise of the option
under the Oramed share option plan.

 

2. Bona fide gifts of securities are not deemed to be transactions for the
purposes of this policy. Whether a gift is truly bona fide will depend on the
circumstances surrounding each gift. The more unrelated the donee is to the
donor, the more likely the gift would be considered “bona fide” and not a
“transaction”. For example, gifts to charities, religious institutions and
service organizations would clearly not be “transactions”. On the other hand,
gifts to dependent children followed by a sale of the “gift” securities in close
proximity to the time of the gift may imply some economic benefit to the donor
and, therefore, make the gift non-bona fide.

 

3. Any transaction specifically approved in writing and in advance by at least
two of the following individuals (excluding the individual whose prospective
trade is the subject to the approval): the Chairman of the Board, Chief
Executive Officer, CFO, or any member of the Audit Committee of the Board.

 



20

 

 

4. The restrictions set forth in the preceding paragraphs shall not apply to
sales made pursuant to a Qualified Selling Plan. For purposes of this exception,
a “Qualified Selling Plan” is a written plan for selling Oramed’s shares which
meets each of the following requirements: (a) the plan is adopted by the Insider
or temporary Insider during a period when the Insider or temporary Insider is
not in possession of material non-public information; (b) the plan is adhered to
strictly by the Insider or temporary Insider; (c) the plan either (i) specifies
the amount of securities to be sold and the date on which the securities are to
be sold, (ii) includes a written formula or algorithm, or computer program, for
determining the amount of securities to be sold and the price at which and the
date on which the securities are to be purchased or sold, or (iii) does not
permit the Insider or temporary Insider to exercise any subsequent influence
over how, when, or whether to effect sales; provided, in addition, that any
other person who, pursuant to the plan, does exercise such influence must not
have been aware of the material non-public information when doing so; and (iv)
at the time it is adopted the plan conforms to all other requirements of
Rule 10b5-1(c)(1)(C) under the Exchange Act as then in effect.

 

VI. Acknowledgement

 

Please sign the attachment acknowledging that you have read and agree to abide
by this policy and return it to Hilla Eisenberg, Oramed’s CFO, by facsimile to
+972 (0)72 274 0406 or by email at hilla@oramed.com. If you have any questions,
please contact Ms. Eisenberg.

 



21

 

 

ACKNOWLEDGEMENT

 

Please sign below acknowledging that you have read and agreed to abide by
Oramed’s Insider Trading Policy.

 

I received, reviewed and agree to be bound by Oramed’s Insider Trading Policy.

 

Dated: August 8, 2018  

 



  /s/ Joshua Hexter   Signature      

Joshua Hexter



  Name      

Chief Operating Officer



  Title

 

Return this Acknowledgment to the CFO of Oramed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Insider Trading Policy Acknowledgment

 



22

 